Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 9 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitations “dominated by…” either the laser or thermal anneal render the metes and the bounds of the claim unclear because it is not discernable from the record to what degree either anneal process can “dominate” either the silicidation or the recrystallization.  Because the boundaries of the claims cannot be ascertained, the claims are indefinite. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20020121654 to Yamamoto.
Regarding Claim 11, Yamamoto teaches a method for manufacturing a semiconductor structure, comprising:
receiving a substrate (Fig. 9A) including a first conductive region NMOS of a first transistor and a second conductive region PMOS of a second transistor, and a gate structure 13 disposed adjacent to the first conductive region or the second conductive region, wherein the first transistor and the second transistor have different conductive types, and the first conductive region and the second conductive region have original crystalline densities7TSMC REF: P20182629US00 U.S. Patent Application No.: 16/404,540Attorney Docket No.: 18506-1453respectively (every material has a crystalline density); 
impacting a first substance A1 over the first conductive region and the second conductive region; 
implanting a second substance A3 into the first conductive region; 
depositing a third substance A2 over the first conductive region and the second conductive region; and 
performing a laser anneal A5 to increase crystalline densities of the first conductive region where recovered crystalline densities are different from the original crystalline densities (recrystallization is not a perfect process and cannot produce the identical crystal previous to the amorphization, see “Fundamentals of semiconductor processing technologies” page 406 attached hereto; and furthermore Yamato’s method is identical to the claim and will therefore yield identical results such as the differing crystalinities, see MPEP 2112.01), and 
the second conductive region wherein the second conductive region and the gate structure is covered by a photoresist 43, and the gate structure at least partially contacts the photoresist after the impact of the first substance over the first conductive region and the second conductive region and during the implantation of the second substance into the first conductive region (see Fig. 9C).  

Regarding Claim 12, Yamamoto teaches the method of Claim 11, wherein the impact of the first substance over the first conductive region and the second conductive region results in a first reduced crystalline density of the first conductive region and the second conductive region.  

Regarding Claim 13, Yamamoto teaches the method of Claim 12, wherein the implantation of the second substance into the first conductive region results in a second reduced crystalline density of the first conductive region from the first reduced crystalline density of the first conductive region (it follows naturally that further ion bombardment would further amorphize a region; in any event Yamamoto shows two ion bombardments at two depths causing two reduced crystalline densities).  

Regarding Claim 14, Yamamoto teaches the method of Claim 13, wherein the second reduced crystalline density is less than the first reduced crystalline density (see above).  

Regarding Claim 15, Yamamoto teaches the method of Claim 11, wherein the first substance is selected from silicon, germanium, and argon (see Fig. 9A).  

Regarding Claim 16, Yamamoto teaches the method of Claim 11, wherein the first substance is selected from one or more elements in the group IVA and VIIIA on the periodic table (Ge).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of U.S. Pat. No. 6,030,863 to Chang et al. (Chang) and further in view of U.S. Pat. Pub. No. 20150364571 to Breil.
Regarding Claim 1, Yamamoto teaches a method for manufacturing a semiconductor structure, comprising: 
receiving a substrate Fig. 9A including a first conductive region NMOS of a first transistor and a second conductive region PMOS of a second transistor, wherein the first transistor and the second transistor have different conductive types; 
performing an amorphization A1 and/or A2 on the first conductive region and the second conductive region; 
performing an implantation A3 over the first conductive region of the first transistor; 
forming a contact material layer over the first conductive region and the second conductive region, wherein the contact material layer includes a titanium layer (structure may be silicided, [0109], see Fig. 6B, [0058-0059] metal film such as Ti is used to form silicide); and 
performing an anneal [0058-0059] on the first conductive region and the second conductive region to form a silicide layer from the contact material layer. 

However, in analogous art, Chang teaches the contact material layer 54 for reacting into a silicide may have a Ti sub layer and a TiN upper layer (Col. 5 lines 29-83).  It would have been obvious to the person of ordinary skill at the time of filing to modify Yamamoto’s single Ti layer with a Ti sub-layer/ TiN upper layer to provide protection for the Ti sub-layer, as taught by Chang in the quoted section.
Yamamoto and Chang do not explicitly teach a thermal anneal and a laser anneal.
However, in analogous art, Breil teaches in [0026] performing a thermal anneal and a laser anneal, where a temperature of the thermal anneal is lower than the laser anneal (400-650C vs. 700-1000C) and the duration of the laser anneal is shorter than the thermal anneal (.5 ms vs. 10+ mins).  It would have been obvious to the person of ordinary skill at the time of filing to modify Yamamoto with the teaching of Breil because Yamamoto merely teaches annealing without specifics, motivating those of ordinary skill to seek out completing teachings to practice the invention of Yamamoto.  In the combination of Yamamoto and Breil, the thermal/ laser anneal of Breil would similarly re-crystallize the amorphized regions of Yamamoto, since similar methods performed on similar structures would naturally yield the identical results (MPEP 2112.01).

Regarding Claim 2, Yamamoto, Chang and Breil teach the method of Claim 1, wherein the thermal anneal is performed after the laser anneal (Breil, [0026]).  

Regarding Claim 3, Yamamoto, Chang and Breil teach the method of Claim 1, wherein the temperature of the thermal anneal is in a range of 5000C to 650°C (Breil, [0026], overlapping ranges present a prima facie case of obviousness, see MPEP 2144.05(I)).  

Regarding Claim 4, Yamamoto, Chang and Breil teach the method of Claim 1, wherein the temperature of the 6TSMC REF: P20182629US00 U.S. Patent Application No.: 16/404,540 Attorney Docket No.: 18506-1453 laser anneal is in a range of 8000C to 9500C (Breil, [0026], overlapping ranges present a prima facie case of obviousness, see MPEP 2144.05(I)).    

Regarding Claim 5, Yamamoto, Chang and Breil teach the method of Claim 1, wherein formation of the silicide layer is dominated by the laser anneal or the thermal anneal (there are only two modes of anneal claimed and taught by Breil, inherently one of them must dominate the recrystallization).  

Regarding Claim 6, Yamamoto, Chang and Breil teach the method of Claim 1, wherein the duration of the laser anneal is within micro seconds (Breil teaches .5ms, which is 500 us).  

Regarding Claim 7, Yamamoto, Chang and Breil teach the method of Claim 1, but do not explicitly teach that the thermal anneal is performed prior to the laser anneal.  However, it has long been held that re-ordering of process steps is not inventive absent an unexpected result (MPEP 2144.04(IV)(C)).  In this case, nothing on the record indicates that swapping the order of process steps provides an unexpected result.

Regarding Claim 8, Yamamoto, Chang and Breil teach the method of Claim 1, wherein the contact material layer is formed by conformal deposition (both Yamamoto and Chang teach sputtering).  

Regarding Claim 9, Yamamoto, Chang and Breil teach the method of Claim 1, wherein re-crystallizations of the first conductive region and the second conductive region are dominated by the laser anneal (as far as can be understood, some portion defined to be a “dominant” portion of the recrystallization is done by the laser anneal rather than the thermal anneal; since the combination of Yamato, Chang and Breil teach every element of Claim 1, it is assumed that similar methods yield similar results and the same portion of recrystallization would occur in Claim 1 and in the combination of Yamato, Chang and Breil, see MPEP 2112.01).  

Regarding Claim 10, Yamamoto, Chang and Breil teach the method of Claim 1, but do not explicitly teach that the formation of the contact material layer is performed immediately after the implantation.  However, see again MPEP 2144.04(IV)(C). Nothing on the record indicates a new or unexpected result from ordering the deposition of the contact material layer immediately after the implantation. 

Claims 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and alternatively over Yamamoto in view of U.S. Pat. Pub. No. 20070099404 to Govindaraju et al. (Govindaraju).
Regarding Claim 17, Yamamoto teaches a method for manufacturing a semiconductor structure, comprising: 
receiving a substrate including a first conductive region of a first transistor and a second conductive region of a second transistor (See Fig. 9A), and a gate structure 13 disposed adjacent to the first conductive region or the second conductive region, wherein the first transistor and the second transistor have different conductive types; 
disposing a linear layer over the substrate;
exposing the first conductive region and the second conductive region ([0049], sidewalls 16 formed by conformal deposition and etching to expose S/D areas);
A1; 
covering the second conductive region and the gate structure with a mask layer 43 and introducing a substance A3 into an amorphous structure of the first conductive region, wherein the gate structure at least partially contacts the mask layer (see Fig. 9C); 
removing the mask layer (see Fig. 9D); 
depositing a contact material layer on the first conductive region and the second conductive region (structure may be silicided, [0109], see Fig. 6B, [0058-0059] metal film such as Ti is used to form silicide); and 
performing a laser anneal (A4 would similarly activate dopants and recrystallize, see MPEP 2112.01, in any event Yamamoto teaches that A4 “forms source and drain regions” and they would not function as a source and drain if they remained amorphous) to decrease the amorphous densities of the first conductive region and the second conductive region after depositing the contact material layer on the first conductive region and the second conductive region (Yamamoto teaches silicidation after recrystallization however reordering of process steps is obvious absent an unexpected result, see MPEP 2144.04(IV)(C), a review of the specification does not reveal any particular unexpected result to the claimed process order), wherein the gate structure is at least partially covered by the linear layer during the introduction of the substance into the amorphous structure of the first conductive region.  
	 Alternatively, Govindaraju teaches in [0036] that silicide formation and recrystallization of amorphized source/ drain regions may be done simultaneously in a single annealing step. This would necessitate that the annealing is done after formation of the contact material layer used to form the silicide. It would have been obvious to the person of ordinary skill at the time of filing to modify Yamamoto with the teaching of Govindaraju in order to save thermal budget by not annealing twice as 

Regarding Claim 18, Yamamoto and Govindaraju teach the method of Claim 17, wherein a silicide layer is formed from the contact material layer by the laser anneal (Govindaraju teaches laser annealing [0041] as is suggested by Yamamoto).  

Regarding Claim 20, Yamamoto and Govindaraju teach the method of Claim 17, wherein the exposing of the first conductive region and the second conductive region comprises: performing a directional etching to expose the first conductive region and the second conductive region from the linear layer (Yamamoto teaches anisotropic etching to form the spacers and expose the source/drain regions; the etching would occur in the direction of the substrate).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto and Govindaraju as applied to claim 17 above, and further in view of U.S. Pat. Pub. No. 20180308951 to Adusumilli et al. (Adusumilli).
Regarding Claim 19, Yamamoto and Govindaraju teach the method of Claim 18, but do not explicitly teach performing a rapid thermal anneal to shift a phase of lattice of the silicide layer.  However, in analogous art, Adusumilli teaches a laser followed by a thermal anneal [0025].  It would have been obvious to the person of ordinary skill at the time of filing to include the thermal anneal of Adusumilli in order to complete the silicidation process, as taught by Adusumilli in the quoted section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812